         Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                     18-cr-259 (PKC)

                -against-                                            OPINION AND
                                                                     ORDER

MARKO STASIV,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                This a motion for a new trial by defendant Marko Stasiv following his conviction

at trial of conspiracy to commit wire fraud and bank fraud, substantive wire fraud, and

aggravated identity theft. No challenge is made to the sufficiency of the evidence, the weight of

the evidence, the evidentiary rulings, or the jury instructions. The motion is premised upon a

juror’s post-trial statements to members of the defense team that she “caved” to intimidation by

other jurors. In the course of recounting the events surrounding the deliberations, the juror

disclosed that jurors found a receipt issued to Stasiv inside a backpack that had been received

into evidence. The receipt related to a deposit made into a commissary account at Rikers Island

in 2014 (the “commissary receipt”).

                The trial evidence convincingly demonstrated that Stasiv participated in a scheme

to defraud banks and check cashing stores. The scheme participants created a seemingly

legitimate (but in reality a sham) business in a designated location, posed as employees of the

business, created bank accounts associated with the business, and cashed payroll checks at cash

checking stores in ever-increasing amounts over the span of many weeks to build credibility with

the stores. These checks would be drawn on the bank accounts associated with the sham
        Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 2 of 15



employers and would always clear until the final week of the scheme (the “bomb week”).

During the bomb week, scheme participants would present larger checks at the check cashing

stores, which the stores would cash and which would then bounce when deposited through the

banking clearing system. The participants would split the profits, move on to the next designated

location, and repeat the scheme with new victims. While executing the scheme, participants

would stay in hotel rooms obtained by using the hotel rewards points of unsuspecting rewards

program members without authorization. Stasiv was one of two team leaders who organized and

directed other members of his team in the process of opening bank accounts and cashing checks

at check cashing stores.

               Until about one month before trial, Stasiv was represented by CJA counsel and,

with the permission of the Court, a second associate counsel. The month before trial, Stasiv

expressed a desire and intent to represent himself. After conducting a hearing consistent with

Faretta v. California, 422 U.S. 806 (1975), the Court concluded that his decision to forgo counsel

and to represent himself was knowing, intelligent, and voluntary. His CJA counsel and associate

counsel were continued as standby counsel and were present throughout the trial.

               The trial began on May 6, 2019 and after five days of testimony, summations, and

charge, the jury retired to deliberate. The next day, the jury returned a verdict of guilty on all

three counts. When the jury returned its verdict, the Court polled the jurors and each juror

individually confirmed that the verdict read aloud was his or her verdict.

JUROR 10 EXPRESSES REGRET

               After the jury was discharged, Stasiv’s two standby attorneys exited the

courtroom and encountered Juror 10 in the hallway. (Stabile Decl. ¶ 6). The juror appeared

distraught and “indicated that she regretted her verdict and had ‘caved’ during deliberations after



                                                -2-
         Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 3 of 15



she fought the other eleven jurors all day.” (Id. ¶ 7). The associate counsel gave Juror 10 her

business card. (Id. ¶ 8). On May 17, two days after the verdict was returned, associate counsel

received an email from Juror 10 that read in part:

                I feel that I have made a terrible mistake in caving to juror and court
                pressure, despite my doubts pertaining to the prosecution, the way
                the jury approached deliberation, the disconnect between the judge’s
                instructions and the verdict sheet, and in not knowing fully my
                rights, without repercussion (?) to vote Not Guilty as a juror
                regardless of the court instructions provided.
(Id., Ex. A).

                The next day, Juror 10 met with both lead and associate counsel at lead counsel’s

office. (Id. ¶¶ 9-10). Lead counsel states that Juror 10 “was emotional and continued to express

her regret at the verdict and that she was the lone holdout juror by the end of the deliberations.”

(Id.). At the meeting, Juror 10 handed counsel a four-page single-space document recounting the

course of events in the jury room. (Id., Ex. B). Much of the document addresses matters that are

not relevant or only marginally relevant to the present motion, such as what Juror 10 considered

to be shortcomings in the evidence, e.g., “[Special Agent] Bruce Turpin’s testimony (why didn’t

he answer the cross-examination question about his volunteering to be on the case).” (Id.). Also

irrelevant was Juror 10’s view that there existed a “discrepancy” between the Court’s

instructions and the verdict sheet, which she described as “misleading and opaque,” and that the

Court failed to instruct her of “my right to vote Not Guilty, even if I couldn’t prove my doubt to

be reasonable to fellow jurors, and even if a lot of that doubt stemmed from the instructions, that

we were told so many times that we had to follow exactly.” (Id.). Neither standby counsel nor

defendant assert error in the Court’s instructions or the verdict sheet, and no error is apparent to

the Court after reviewing Juror 10’s comments.




                                                 -3-
        Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 4 of 15



                The portion of her written submission that is germane to the present motion is her

claim that “[n]earing 5 o’clock, one juror became red-faced and agitated . . . his frustration

turn[ed] from rational dialogue to a demeaning, heated tone and expression. I was standing

across the table from him. He was leaning so far forward in his chair that I thought he might

jump up out of his chair. That was about the time that I gave in to the pressures.” (Id.).

               The Second Circuit has noted in dictum the policy considerations underlying the

general rule prohibiting inquiry into the deliberative process of jurors for the purpose of

impeaching a jury’s verdict:

               [T]he sanctity of the jury room is among the basic tenets of our
               system of justice. Inquiries into the thought processes underlying a
               verdict have long been viewed as dangerous intrusions into the
               deliberative process. They undermine the finality of verdicts and
               invite fraud and abuse. We thus prevent jurors from impeaching
               their verdict to guard the jury’s special place in our democratic
               heritage.

               This practice, of course, requires the verdict to reflect the true intent
               of the jury.

Attridge v. Cencorp Div. of Dover Techs. Int’l, Inc., 836 F.2d 113, 114 (2d Cir. 1987).

                Rule 606(b), Fed. R. Evid., provides that unless an enumerated exception applies,

“[d]uring an inquiry into the validity of a verdict or indictment, a juror may not testify about any

statement made or incident that occurred during the jury’s deliberations . . . .” See Advisory

Committee Notes to Rule 606(b) (“The mental operations and emotional reactions of jurors in

arriving at a given result would, if allowed as a subject of inquiry, place every verdict at the

mercy of jurors and invite tampering and harassment.”).

              In Anderson v. Miller, 346 F.3d 315, 326–27 (2d Cir. 2003), the Second Circuit

reviewed the denial of habeas relief from a state conviction and expressed the view in dictum

that there is a constitutionally-based exception to the general prohibition on juror inquiries where

                                                 -4-
          Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 5 of 15



there are “credible allegations of threats of violence leveled by one juror [against] another.” 1 In

Anderson, a juror asserted that the other jurors were “screaming at me they didn’t want me to

have the read backs. They also told me I was not going home. . . . One juror was in my face

trying to fight me [and] I was afraid. . . . During dinner they told me make sure that you say

guilty.” Id. at 320. Despite those facts, the Circuit nonetheless affirmed the district court’s

denial of habeas relief reasoning that “at most, [the complaining juror] felt [herself] to be under

pressure, perhaps even under duress, to vote in favor of conviction. But we do not find that a

reasonable juror, standing in the shoes of [the complaining juror], would have thought herself to

be facing a physical assault if she refused to vote for conviction.” Id. at 329.

                 The Anderson decision was consistent with United States v. Grieco, 261 F.2d 414,

414-15 (2d Cir. 1958) (per curiam), where the Circuit upheld the denial of the defendant’s

motion for a new trial. In that case, a male juror’s “shouting and yelling” at a female juror in “a

very mean tone of voice,” not letting her speak, and telling her she had no common sense caused

the female juror to be “very nervous” to the point of “shaking,” having “chills,” feeling “sick,”

and being in “no condition to give that verdict.” (Id. at 414 n.1). The Grieco court reasoned that

the male juror’s behavior did not warrant upsetting the verdict because it amounted only to “the

blustering arrogance of [a] fellow [juror] that so agitated the [female] juror that, after she had

later had time to reflect, she concluded that she had not voluntarily concurred in the verdict.” Id.

at 414-15; accord Jacobson v. Henderson, 765 F.2d 12, 14 (2d Cir. 1985) (per curiam) (denying

habeas relief from a state conviction in the face of an allegation that a juror “threw a chair at

another, then ‘broke down,’ crying and claiming that he was a ‘sick man[,]’ . . . [while] the jury


1
  In discussing this exception, the Circuit approvingly quoted a hypothetical posed by the district judge: “So if you
have twelve jurors and eleven pulled out a weapon and pointed collectively at the twelfth person’s head and said
vote guilty or we shoot, you would say that the federal court cannot inquire into that? You don’t seriously mean
that?” Id.

                                                         -5-
        Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 6 of 15



foreman ‘refused’ to notify the trial judge of these incidents although he was requested to do so

by other jurors”).

               Accepting Juror 10’s email and four-page narrative (Stabile Decl., Exs. A & B) as

true and drawing all reasonable inferences in favor of Stasiv, there is nothing therein that would

give a reasonable juror the impression that she “fac[ed] a physical assault if she refused to vote

for conviction.” See Anderson, 346 F.3d at 326–27.

               Juror 10’s detailed description of events during nearly all of the deliberation

process reflects little out of the ordinary in the conduct of conscientious jurors. She describes

that “[m]ost members of the jury methodically went through the instructions point by point,

systemically [sic] finding and referring to evidence . . . and ‘checking the boxes’ to fulfill a

guilty verdict on each.” (Stabile Decl., Ex. B). Juror 10 expressed to her fellow jurors that she

“needed an hour to go through all of the instructions and charges carefully and thoroughly, to

fully understand what we would be convicting for if we returned guilty verdicts” and “wanted to

go through all the evidence.” (Id.). Juror 10 proceeded to do so “for about an hour.” (Id.). She

recounted that “[e]very time a juror found evidence in the files . . . pertaining to question 2 or 4,

they would call me over and explain why they thought it was evidence to find the defendant

guilty” and the other jurors “debated with me on my points and stance.” (Id.). After 1 p.m. on

the last day of deliberations, only a few jurors were still looking at exhibits (“evidence”). (Id.).

               As previously quoted, Juror 10 recounted that “[n]earing 5 o’clock, one juror

became red-faced and agitated, and I saw and felt his frustration turn from rational dialogue to a

demeaning, heated tone and expression. I was standing across the table from him. He was

leaning so far forward in his chair that I thought he might jump up out of his chair. That was

about the time that I gave in to the pressures.” (Id.). Notably, Juror 10 does not accuse this juror



                                                 -6-
         Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 7 of 15



of making any verbal threat, physical or otherwise, to her. Nor does she state that the juror

sought to have her change her vote. His conduct was consistent with that of a person who

exhibited signs of frustration and anger because the jury would have to return the next day for

continued deliberations and might never reach a unanimous verdict. The sum total of any

arguably threatening behavior was the juror’s act of leaning forward in his chair, while “red-

faced and agitated.” Juror 10 states that she thought “he might jump up out of his chair” but,

significantly, she was standing across the table from him while the offending juror was seated on

the opposite side of the table.

              Immediately after the interaction, Juror 10 had a period of reflection before

committing to her vote. After she expressed an intent to change her vote, “[a]t least 2 other

jurors asked me if I was sure, and that I had to be sure. I replied that one of the instructions was

to listen to your fellow jurors, and that is what I would do.” (Id.). She adds, upon reflection, that

“I didn’t stay sharp. If I had stayed sharp, I would have asked the group to come back tomorrow,

or asked the foreperson to let the judge know that I would not change my mind (or needed

another day of deliberation).” (Id.). Notably, even with the benefit of after-the-fact reflection on

her options, she did not see any need to advise the judge of the other juror’s visible frustration

and anger.

               While Juror 10 subjectively may have “felt [herself] to be under pressure” to

reach a unanimous decision before the end of the work day, the behavior she describes in detail

(which is taken as truthful) does not rise to the level of a “credible allegation[] of threats of

violence leveled by one juror [against] another.” See Anderson, 346 F.3d at 326–27. Moreover,

her decision to vote guilty was not rash. She expressed an understanding that she was free to ask

the foreperson to let the judge know that the jury was deadlocked or continuing deliberations the



                                                 -7-
        Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 8 of 15



next day. She additionally knew that she could have asked the foreperson to send a note to the

judge advising the judge of the other juror’s conduct. She was also advised of her right to send a

note herself in the event that the foreperson declined to honor her request. (Tr. 1078). But Juror

10 did none of those things. After the verdict was taken, Juror 10 could have also advised the

Court in response to the polling of the jury that she did not concur in the verdict. Yet, when

asked in open court whether the verdict read was her verdict, she responded in the affirmative.

Her undoubtedly sincere statement of regret does not provide a basis to set aside the verdict.

THE COMMISSARY RECEIPT

               Stasiv also moves for a new trial based on the 2014 commissary receipt that was

discovered by the jury during deliberations. The receipt was located inside a backpack that was

marked and received into evidence and sent into the jury room during deliberations. Although

there was ample opportunity for both parties to inspect the backpack, the presence of the receipt

inside the backpack was unknown to any of the trial participants. Stasiv does not argue that the

receipt did not remain present in the backpack at all times since the backpack left his possession.

(See Tr. 872). Nor does he argue that the receipt’s presence in the backpack when received into

evidence was the result of anything other than inadvertence.

               “It is well-settled that any extra-record information of which a juror becomes

aware is presumed prejudicial.” United States v. Greer, 285 F.3d 158, 173 (2d Cir. 2002) (citing

Remmer v. United States, 347 U.S. 227, 229 (1954)). “This presumption, however, may be

overcome by a showing that the extra-record information was harmless.” Bibbins v. Dalsheim,

21 F.3d 13, 16 (2d Cir. 1994) (citation omitted) (“The touchstone of decision . . . is thus not the

mere fact of infiltration of some molecules of extra-record matter . . . but the nature of what has

been infiltrated and the probability of prejudice.”). The prejudice inquiry is an objective one, in



                                                -8-
        Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 9 of 15



which a court considers how knowledge of the the extra-record information would impact the

verdict of a reasonable jury. See id. at 17.

                As a threshold matter, Stasiv has not shown that the receipt is, indeed, extra-

record evidence. The backpack was marked, offered and received into evidence as GX 1412A

without objection. (Tr. 872). The record demonstrates that it was known to the Court, the

parties, and the jury that the backpack contained an unspecified number of items that were not

individually catalogued on the record. For example, Special Agent Bruce Turpin was asked

“What are some of the items that are—that were inside that backpack?” (Tr. 879 (emphasis

added)). He responded describing a Ukrainian driver’s license, a permanent resident card, and

two Ukrainian passports, all in Stasiv’s name. (Id.). A reasonable person hearing the testimony

would understand that the backpack admitted into evidence contained items in addition to those

mentioned in testimony. The unmentioned receipt is not analytically different than, for example,

meaningful markings or an inscription on a backpack that was offered and received without the

conscious focus of one or both sides—the markings or inscription would nevertheless constitute

evidence. The Court concludes that the backpack and its contents were received into evidence

without objection and are not extra-record evidence.

               Even though Stasiv has not shown the receipt to be extra-record evidence, the

Court will proceed to analyze the issue as if it were. Stasiv suggests that the commissary receipt

is akin to information reflecting a prior conviction and relies upon the principle that the

“[e]rroneous admission of a defendant’s prior conviction normally warrants a new trial . . . .”

(Def. Br. at 10 (citing United States v. Figueroa, 618 F.2d 934, 944 (2d Cir. 1980))). The

government argues that the receipt was harmless because it does not amount to evidence of a

conviction of any person on any charge, but instead reflects only that a deposit was made in an



                                                -9-
       Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 10 of 15



unidentified person’s commissary account by an unidentified person four years before the

charged conspiracy.

               The Court concludes that the presence of the commissary receipt in the backpack

caused no prejudice to Stasiv given the limited information on the face of the receipt and the

overwhelming evidence of Stasiv’s knowing participation in the check cashing scheme and the

aggravated identity theft. A description of the content of the receipt and the background to the

admission of the backpack into evidence is necessary to an understanding of this issue.

               The trial testimony revealed how the backpack containing the receipt came into

the government’s possession. Stasiv and his check cashing team were under FBI surveillance on

February 26, 2018, while they were running their scheme in the Los Angeles area. (Tr. 143-44).

The surveillance team observed three check cashers entering Stasiv’s car and Stasiv carrying a

blue hard-case folder, which was later found to contain documents relating to the incorporation

of two sham employers and the creation of related bank accounts. (Tr. 859-65). The

surveillance team also observed individual check cashers exiting Stasiv’s car and entering check

cashing stores and Stasiv driving from store to store. (Tr. 865-72). The team of check cashers

visited 5 or 6 check cashing establishments that day. (Id.). The next day, Stasiv was arrested

and a backpack was seized from a hotel room occupied by Stasiv and a co-conspirator. (Id.).

               At the time of Stasiv’s arraignment, personal items of Stasiv’s were removed

from the backpack and returned to him via his then attorney. (Turpin Decl. ¶ 7). Later, the

backpack and its remaining contents were shown to Stasiv’s then defense counsel in the office of

the United States Attorney. (Turpin Decl. ¶ 8). The backpack was offered and received into

evidence at trial as GX 1412. Certain items inside the backpack were separately marked and

received as GX 1412A-C.



                                              - 10 -
        Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 11 of 15



               After the jury was charged and began deliberating, all parties were given the

opportunity to inspect the actual exhibits that would be brought into the jury room. Standby

counsel reviewed some portion of the exhibits. (Id. ¶ 10). No objection was voiced to any of the

exhibits going into the jury room. Special Agent Bruce Turpin states that he was unaware that

the receipt was in the backpack. (Id. ¶ 11). The defendant does not argue that the presence of

the receipt in the backpack was the result of anything other than inadvertence. (Def. Reply at 2).

               In Juror 10’s post-trial written statement (Stabile Decl., Ex. B), she states “[t]hat

there were random receipts from 2014 in one of the backpacks—who carries around a few

receipts from 4 years ago on cross-country trips?” In her May 18, 2019 meeting with standby

counsel, she referred to it as the “Rikers Island” receipt. (Id. ¶ 11). On May 28, the government

located a printed receipt in the backpack that reads in full as follows:

               03/30/14                                         08:28
               THE CITY OF NEW YORK
               DEPARTMENT OF CORRECTION

               RICC

               STASIV, MARKO
               ID#4411402909

               DEPOSIT OF FUNDS

               VISIT DEPOSIT

               RECEIVED AS CASH

                                       AMOUNT            REFERENCE#
                                       200.00            1289677965
               TOTAL                   200.00            ---------------

               Spending Limit is $125 per week

(Stabile Decl. ¶ 11, Ex. C).




                                                - 11 -
        Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 12 of 15



               “RICC” is an abbreviation for Rikers Island Central Cashier. (Gov’t Br. at 18).

Rikers Island Facilities are a collection of units or centers operated by the New York City

Department of Correction for holding individuals accused of crimes or serving sentences equal to

or less than one year. (See https://www1.nyc.gov/site/doc/about/facilities.page (last visited Aug.

28, 2019)). The receipt’s reference to a “[s]pending limit” is consistent with the receipt being a

record of a deposit into a commissary account for the benefit of an inmate.

               The face of this receipt conveys very little meaningful or relevant information.

Stasiv has offered no explanation of how the receipt came into his possession other than standby

counsel’s statement that Stasiv was incarcerated at Rikers Island “for several weeks in 2014,

after he was arrested at JFK airport and awaiting extradition to North Carolina.” (Stabile Decl., ¶

13). The receipt itself, however, does not indicate who was held at Rikers Island, why this

individual was held, for how long, or whether this individual was convicted of any crime.

               The fact that Stasiv’s name appears on the receipt and there is an “ID#”

underneath his name does not mean that he was the recipient rather than the donor of the

commissary deposit. Notably, there is no indication that the identification number is an inmate

or prisoner identification number. The number could plausibly be an identifier for the specific

deposit transaction or the person who made the deposit. The receipt bears the words “VISIT

DEPOSIT,” suggesting that this deposit was made while someone was visiting an inmate. Stasiv

could very plausibly have been the visitor who made a “VISIT DEPOSIT” into a commissary

account for the benefit of a prisoner and received a receipt in return for the deposit. In this

scenario, Stasiv’s possession of the receipt years later would have a plausible explanation. The

other possibility is that a visitor made a deposit into Stasiv’s commissary account and then gave

Stasiv the receipt, which he held onto for the next four years.



                                                - 12 -
       Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 13 of 15



               The evidence, apart from the commissary receipt, was overwhelming in

demonstrating Stasiv’s guilt on all three counts. It included videos and photographs of Stasiv

standing next to a co-conspirator while the co-conspirator was opening a bank account for a

sham entity. (Tr. 104-06, 124-7, GX 211A, GX 212B-C). It also included testimony by

cooperator Kyrylo Samoilenko, who testified that Stasiv worked the scheme with him in New

York, Pennsylvania, Florida and Maryland. (Tr. 357-59, 387-95, 399-400, 505-512, 513-30,

530-45, 549-54). After a falling out with Samoilenko, Stasiv continued as a team leader working

the scheme in Georgia, (Tr. 205-09, 734-35, GX 103B), Texas, (Tr. 620-21, GX 303-C), and Los

Angeles, (Tr. 857-61, 879-81).

               The evidence also included thousands of text messages spanning around 100

different dates between Stasiv and Samoilenko discussing the scheme, (GX 700-001-700-105),

and an audio recording of a meeting between the two, (Tr. 719-35, GX 703, 703-T). The

authenticity of the text messages and recording was never challenged at trial. Also admitted was

cell site evidence confirming Stasiv’s presence when and where the scheme was operating. (Tr.

933, 941-45, GX 1203, 1203A). Additionally, managers from two banks confirmed their

interactions with Stasiv, during which Stasiv took actions and made representations to further the

scheme. (Tr. 83-111, 112-131). Stasiv was also observed by FBI agents driving check cashing

members of the scheme to banks and check cashing establishments and arrested by FBI as three

check cashers were entering his vehicle. (Tr. 145-49, 861-71). Thirteen checks from sham

companies were found in Stasiv’s car. (GX 1402G). The backpack taken from Stasiv’s hotel

room contained an 8-page list of check cashing stores, (Tr. 878-81, GX 1412C), and a receipt

from a bank for the purchase of 500 blank checks in the name of a sham company, (GX 1412B).




                                              - 13 -
        Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 14 of 15



               The aggravated identity theft charge was based on the unauthorized use of hotel

rewards points to obtain hotel accommodations while executing the check cashing scheme in

various locations. This charge was established by testimony from Samoilenko, (Tr. 420-34, 483-

88), text messages between Samoilenko and Stasiv, (GX 700-043, 700-077, 700-102), hotel

records documenting Stasiv’s unauthorized use of the hotel rewards points of others, (GX 900A,

902, 903, 910-01, 910-02, 910-04, 910-05, 910-79, 910-80, 924, 925), wire transfer records

between Stasiv and his associates who facilitated the rewards points transactions, (GX 1100,

1100A-C), and testimony by the victims whose rewards points were used, (Tr. 460-68, 698-708).

               The Court has considered the entirety of the properly admitted evidence before

the jury in comparison to the purportedly extrinsic and inadmissible evidence, including its

nature and content, and concludes that there was no prejudice to Stasiv. The extra-record

information in this context was harmless in its effect on the jury. See Bibbins, 21 F.3d at 17–18

(denying habeas relief, reasoning that the strength of the prosecution’s case precluded the

possibility that the extra-record information “would have a substantial and injurious effect on the

verdict of a reasonable jury”); United States v. Weiss, 752 F.2d 777, 783 (2d Cir. 1985) (“The

trial court should assess the ‘possibility of prejudice’ by reviewing the entire record, analyzing

the substance of the extrinsic evidence, and comparing it to that information of which the jurors

were properly aware.”).

               Additionally, no prong of Stasiv’s motion requires an evidentiary hearing. With

regard to the alleged juror-on-juror coercion, the Court has accepted Juror 10’s detailed account

as true, drawing every reasonable inference in Stasiv’s favor. With regard to the receipt, the

Second Circuit has made plain that the standard for evaluating extra-record evidence is an

objective one not dependent upon the views of the individual jurors in the case. See Bibbins, 21



                                               - 14 -
        Case 1:18-cr-00259-PKC Document 239 Filed 08/29/19 Page 15 of 15



F.3d at 17–18 (“Where an extraneous influence is shown, the court must apply an objective test,

assessing for itself the likelihood that the influence would affect a typical juror.” (quoting Miller

v. United States, 403 F.2d 77, 83 n.11 (2d Cir. 1968))).

CONCLUSION

               Defendant Stasiv’s motion, pursuant to Rule 33, Fed. R. Crim. P., for a new trial

(Doc. 171) is DENIED.

               SO ORDERED.




                                                         _____________________________
                                                                  P. Kevin Castel
                                                              United States District Judge
Dated: New York, New York
       August 29, 2019




                                                - 15 -
